 



EXHIBIT 10.1

USF CORPORATION
NONSTATUTORY STOCK OPTION AGREEMENT

THIS AGREEMENT is made effective                     (the “Grant Date”), between
USF Corporation, a Delaware corporation (the “Company”), and                    
(the “Optionee”).

WHEREAS, the Company desires to grant to the Optionee an option to purchase
shares of its common capital stock (the “Shares”) under the Company’s Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, the Company and the Optionee understand and agree that any terms used
herein have the same meanings as in the Plan (the Optionee being referred to in
the Plan as a “Participant”).

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

1.    GRANT OF OPTION

The Company grants to the Optionee the right and Option to purchase all or any
part of an aggregate of            Shares (the “Option”) on the terms and
conditions and subject to all the limitations set forth herein and in the Plan,
which is incorporated herein by reference. The Optionee acknowledges receipt of
a copy of the Plan and acknowledges that the definitive records pertaining to
the grant of this Option, and exercises of rights hereunder, shall be retained
by the Company. The Option granted herein is intended to be a Nonstatutory
Option as defined in the Plan.

2.    PURCHASE PRICE

The purchase price of the Shares subject to the Option shall be $            
per Share, the fair market value of a Share as of the Grant Date.

3.    EXERCISE OF OPTION

Subject to the Plan and this Agreement, the Option shall be exercisable as
follows:

EXERCISE PERIOD

          No. of Shares

--------------------------------------------------------------------------------

  Commencement Date

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



4.    ISSUANCE OF STOCK

The Option may be exercised in whole or in part (to the extent that it is
exercisable in accordance with its terms) by giving written notice (or any other
approved form of notice) to the Company. Such written notice shall be signed by
the person exercising the Option, shall state the number of Shares with respect
to which the Option is being exercised, shall contain the warranty, if any,
required under the Plan and shall specify a date (other than a Saturday, Sunday
or legal holiday) not less than five (5) nor more than ten (10) days after the
date of such written notice, as the date on which the Shares will be purchased,
at the principal office of the Company during ordinary business hours, or at
such other hour and place agreed upon by the Company and the person or persons
exercising the Option, and shall otherwise comply with the terms and conditions
of this Agreement and the Plan. On the date specified in such written notice
(which date may be extended by the Company if any law or regulation requires the
Company to take any action with respect to the Shares prior to the issuance
thereof), the Company shall accept payment for the Shares and shall deliver to
the Optionee an appropriate certificate or certificates for the Shares as to
which the Option was exercised.

The Option price of any Shares shall be payable at the time of exercise as
determined by the Company either:



  (a)   in cash, by certified check or bank check, or by wire transfer; or



  (b)   in whole shares of the Company’s common stock, provided, however, that
(i) if such shares were acquired pursuant to an incentive stock option plan (as
defined in Code Section 422) of the Company or Affiliate, then the applicable
holding period requirements of said Section 422 have been met with respect to
such shares, (ii) if the Optionee is subject to the reporting requirements of
Section 16 of the Securities Exchange Act of 1934, as amended from time to time,
and if such shares were granted pursuant to an option, then such option must
have been granted at least six (6) months prior to the exercise of the Option
hereunder, and (iii) such shares were owned by the Optionee for six (6) or more
months prior to the exercise of the Option hereunder; or



  (c)   through the delivery of cash or the extension of credit by a
broker-dealer to whom the Optionee has submitted notice of exercise or otherwise
indicated an intent to exercise an Option (a so-called “cashless” exercise), but
only to the extent that the Company’s corporate counsel has determined that such
a “cashless” exercise is a permissible method of exercise for the Optionee under
Section 13(k) of the Securities Exchange Act of 1934, as amended; or



  (d)   in any combination of (a), (b), or (c) above.

The fair market value of the stock to be applied toward the purchase price shall
be determined as of the date of exercise of the Option in a manner consistent
with the determination of fair market value with respect to the grant of an
Option under the Plan. Any certificate for shares of outstanding stock of the
Company used to pay the purchase price shall be accompanied by a stock power
duly endorsed in blank by the registered

 



--------------------------------------------------------------------------------



 



holder of the certificate, with signature guaranteed in the event the
certificate shall also be accompanied by instructions from the Optionee to the
Company’s transfer agent with respect to disposition of the balance of the
shares covered thereby.

The Company shall pay all original issue taxes with respect to the issuance of
Shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith. The holder of this Option shall have the
rights of a stockholder only with respect to those Shares covered by the Option
which have been registered in the holder’s name in the share register of the
Company upon the due exercise of the Option.

5.    SPECIAL CONDITIONS

The following terms and conditions shall apply to any Option granted under this
Agreement:

(a)   Termination of Employment

In the event the Optionee ceases to be an employee of the Company or of an
Affiliate for any reason other than termination “for cause,” as defined in
Section 7(f)(2) of the Plan, the Optionee may exercise any Option granted to
such Optionee (notwithstanding that the Optionee might not have been able to
exercise the Option as to some or all of the Shares if the Optionee had not
ceased to be an employee of the Company or of an Affiliate) but only within
three (3) months after such date of termination, or, if earlier, within the
originally prescribed term of the Option.

(b)   Total and Permanent Disability

In the event the Optionee ceases to be an employee of the Company or of an
Affiliate by reason of Disability, such Optionee may exercise any Option granted
to such Optionee (notwithstanding that the Optionee might not have been able to
exercise the Option as to some or all of the Shares if the Optionee had not
become Disabled) within a period of not more than twelve (12) months after the
date that the Optionee became Disabled as determined by the Committee, or, if
earlier, within the originally prescribed term of the Option.

(c)   Death

In the event the Optionee ceases to be an employee of the Company or of an
Affiliate by reason of such Optionee’s death, any Option granted to such
Optionee (notwithstanding that the Optionee might not have been able to exercise
the Option as to some or all of the Shares if the Optionee had not died) may be
exercised by the Optionee’s estate or personal representative within a period of
not more than twelve (12) months after the date of death of such Optionee or, if
earlier, within the originally prescribed term of the Option.

 



--------------------------------------------------------------------------------



 



(d)   Normal Retirement

Except as otherwise mandated by Code Section 422, in the event the Optionee
ceases to be an employee of the Company or of an Affiliate by reason of such
Optionee’s Normal Retirement, such Optionee may exercise any Option granted to
such Optionee (notwithstanding that the Optionee might not have been able to
exercise the Option as to some or all of the Shares if the Optionee had not
terminated his or her employment because of Normal Retirement) within a period
of not more than twelve (12) months after the date of Normal Retirement, or, if
earlier, within the originally prescribed term of the Option.

(e)   Change in Control



  (1)   In the event a Change in Control (as defined in Section 5(e)(2)) occurs
in the Company, such Optionee may exercise any Option granted to such Optionee
(notwithstanding that the Optionee might not have been able to exercise the
Option as to some or all of the Shares if the Change in Control in the Company
had not occurred), either within the originally prescribed term of the Option,
or within three (3) months after such Optionee’s date of termination of
employment from the Company or an Affiliate whichever occurs first. The Company
shall, to the extent possible, immediately upon a Change of Control permit the
Optionee to pay for the exercise of the Option through the extension of credit
by a broker-dealer to whom the Optionee has submitted a notice of exercise or
otherwise indicated an intent to exercise an Option (in accordance with part
220, Chapter II, Title 12 of the Code of Federal Regulations, a so-called
“cashless” exercise).



  (2)   For purposes of this Section 5(e), a “Change of Control” shall be deemed
to occur on the earliest of (1) the acquisition by any entity, person, or group
of beneficial ownership, as that term is defined in Rule 13d-3 under the
Securities Exchange Act of 1934, of more than 50% of the outstanding capital
stock of the Company entitled to vote for the election of directors (“Voting
Stock”); (2) the completion by any entity, person, or group (other than the
Company or a subsidiary of the Company) of a tender offer for more than 50% of
the outstanding Voting Stock of the Company; or (3) the effective time of (i) a
merger or consolidation of the Company with one or more corporations as a result
of which the holders of the outstanding Voting Stock of the Company immediately
prior to such merger hold less than 80% of the Voting Stock of the surviving or
resulting corporation, or (ii) a transfer of all of the property or assets of
the Company other than to an entity of which the Company owns at least 80% of
the Voting Stock.

6.    NON-ASSIGNABILITY

This Option shall not be transferable by the Optionee and shall be exercisable
only by the Optionee, except as the Plan may otherwise provide.

 



--------------------------------------------------------------------------------



 



7.    NOTICES

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by registered or certified mail, return receipt requested,
addressed as follows:

     
To the Company:
  USF Corporation
8550 West Bryn Mawr Avenue
Suite 700
Chicago, Illinois 60631
 
   
To the Optionee:
   

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given when
mailed in accordance with the foregoing provisions.

8.    GOVERNING LAW

This Agreement shall be construed and enforced in accordance with the laws of
the State of Illinois.

9.    BINDING EFFECT

This Agreement shall (subject to the provisions of Section 5 hereof) be binding
upon the heirs, executors, administrators, successors and assigns of the parties
hereto.

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.

     
COMPANY:
  OPTIONEE:
 
   
USF CORPORATION
     
By:


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Its:


--------------------------------------------------------------------------------

   

 